01-15-00902-CR
                                  CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK


                                                                               FILED IN
                                                                        1st COURT OF APPEALS
October 20, 2015                                                            HOUSTON, TEXAS
                                                                       10/23/2015 11:36:48 AM
WAYNE HILL                                                              CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                              Clerk
4615 SW FRWY #600
HOUSTON, TX 77027

Defendant’s Name: ROEL DAVID GONZALEZ

Cause No: 1325153

Court: 1 77th DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 10/16/15
Sentence Imposed Date: 1 0/1 2/1 5
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: WAYNE HILL




Sincerely,

S>
S. NORRIS

Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     LINDA HACKER (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                            Cause No. 1325153

                                                       THE STATE OF TEXAS
                                                                                                                                                 9*
                                                                        V.

                                                     ROEL DAVID GONZALEZ
                                h
                                    District Court / County Criminal Court at Law No. 177™
                                    _                     Harris County, Texas          _
                                                           NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

on r> ch                        2-csj y              (date), the defendant in the above numbered and styled cause gives
 NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
           MOVES to withdraw.
     T3*" ADVISES the court that he will CONTINUE to represent the defendant on appeal.

 Date
                  \M.
                  7

                          lDg.7~ «=.       gjg-*
                                     Harrla County, Taxaa                 Address
                         By.
                                           Daputy                             n n- 5XJji
                                                                          Telephone Number
 The defendant (check all that apply):
            REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
           appellate counsel to represent him.
      Hr   ASKS the Court to ORDER that a free record be provided to him.
           ASKS the court to set BAIL.
        Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
 Granting the requested relief.

               (L
 Defendant (Signature)
                                                                              'Pod
                                                                          Defendant’s Printed name
                                                                                                              0.
 SWORN TO AND SUBSCRIBED BEFORE ME ON                                                             iohb ( ( V
 By Deputy District Clerk of Harris County, Texas



.htip://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3pages-w Affirmation).docx Paae 1 of 3
                                                                   06/01/06
   Si

                                                                   ORDER


          On      /&      - -/(t / T" the Court conducted a hearing and FINDS that defendant / appellant

               IS NOT    indigent at this time.
           JSC IS indigent for the purpose of
                                           counsel
                                   for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
                        motion to withdraw i                         DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
    y Defendant’s / appellant’s motion is GRANTED and
               M            (A)                                          _(attomey’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $   _                                '




          To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:            /0            «•

                                                                                     /
                                                                          _
                                                                          JUDGETRESIDIlÿG;
                                                                               DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 2 of 3
                                                                    06/01/06
                                                       NO.   1325 (6*4
THE STATE OF TEXAS                                                      §         IN THE DISTRICT COURT OF

                                                                                  HARRIS COUNTY, TEXAS
jÿgVj                                           Z)-                     §
                                                                        §                       JUDICIAL DISTRICT
DEFENDANT                '
                                                    OATH OF INDIGENCE
 TO THE HONORABLE JLJDGE OF SAID COURT: ,7
        The defendant,                                               under oath that he is without funds, property or
 income. The defendant respectfully asks me Court to appoint counsel to represent him in filing an application for a
 writ of habeas corpus seeking relief from final conviction under TEX. CODE CRIM. PROC. Chapter 11. The
 defendant also asks the Court to order that a free record be provided to him.


                                                                 DEFENDANT
                                                                                               0
 SUBSCRIBED Ajg)|WgR]po0fore me, this                            \(p   day of   0 Cjt~        3009: Z.O iS"-
                             Chris Daniel
                             District Clerk
                         OCT 16 2015                             DEPUTY DISTRICT CLERK
                                                                 fiÿRÿ _
                Time:_
                             Harris County, Texas                         DISTRICT COURT
                By.                                                    COUNTY, TEXAS
                                  Deputy

                                           ORDER APPOINTING COUNSEL
 On                                      the Court conducted a hearing and found that the defendant is indigent.

        S’        The Court ORDERS that                                ne       tmi
         torrepresent the defendant/applicant under TEX. CODE CRIM. PROC. Chapter 11.
                                                                                                                    is appointed

                The Court ORDERS the court reporter to prepare and file the reporter’s record without charge to the
         aefendant/applicant.


        (1)
        (2)
                                              _
 The Court further ORDERS that the clerk of this court send a copy of this order and the judgment in this case to:
                  the court reporter:
                  the postconviction writs division of the Harris County District Attorney’s Office; and
                                                                                                                              ;

        (3)       the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.

 The court further ORDERS that above-named counsel and counsel for thlegate appear for a status conference on
                                                             /   e((
                                                                  JUDGE PRESIDING, ]       DISTRICT COURT
                                                                  HARRIS COUNTY, TEXAS

                                                        AFFIRMATION
    _                                             Attorney at Law, swear or affirm that I will be solely responsible
 for writing an application for writ of habeas corpus and representing the defendant/applicant under TEX. CRIM.
 CODE                                perform my duties as habeas counsel, I will immediately notify the Court.
        CÿÿÿMÿÿIÿmunableÿto
      Attomey-awLaw (Signature)                       ,            .    BAR Number / SPN
      nas
      Address                        /
                                                      (77027)             tj&iz 77c '232037
                                                                        City / State / Zip


      Phone                                                              FAX

 SUBSCRIBED AND SWORN to before me, this                         JJz   day of    tOdht                       , 20    /or
                                                                                                                          &
                                                                         DEPUTY 1      JCTCLERK
                                                            DISTRICT CLERK
     m                                                      Cause No.
                                                          132515301010
                                                                                                                         ©
THE STATE        OF   TEXAS                                                   IN THE 177TH          DISTRICT COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

ROEL DAVID GONZALEZ                                                           HARRIS COUNTY, TEXAS


           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT
I, judge o£the trial court, certify this criminal case:
                                                                                                            OÿÿMEÿL*
                                                                                                          QQJ.
     12]
     \2\     is not a plea-bargain case, and the defendant has the right of appesQ'far] appdtÿorpÿ)ÿÿ
                                                                                                  3 *
             is a plea-bargain case, but matters were raised by written motion filedaheLanletfÿjfjefore trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but the trial court has given permission to appeal, and the defehdqnt has the
             right of appeal, lor]
             is a plea-hafÿain case, ana the defendant has NO right of appeal, [or]
             the defendant has waiyra the right of appeal.


                                                                                           OCT 0 9 2015
Judge                                                                     Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.

           W# CD
Defendant                                                                 Defendant's Counsel

Mailing Address:                                                          State Bar of Texas ID number:
Telephone number:                                                         Mailing Address:                   C*      c*— J   \          O'*

Fax number (if any):                                                      Telephone number:            9i1 3 -s
                                                                          Fax number (if any):               / S>

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
                                                   4
      APPEAL CARD
\

ML                                    Cause No.
                                    /3*S7rS i
                The State of Texas

 (ffiP j                           ip "Z-   _
Date Notice                    jo- (a-        &
Of Appeal:     ULmJjL
Prcscntation:                 VoL           Pg-.

Judgment:                     VoL           Pg-.

Judge Presiding
Court Reporter_
                   flu3 fftifttkf
                      6/7

Court Reporter_
Court Reporter_

Attorney
on Trial.   Ho/ilm
               &             SckaJiidtL.
Attorney
on Appeal     kJfiunt M
       Appointed.             Hired

Offense   fiClfi Jex $S5vlt Chifcf
Jury Trial:            Yes            No

Punishment
Assessed   _